                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                     3:20cr12

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )          ORDER OF FORFEITURE
                                              )
DAVID MATTHEW BALDWIN                         )


       THIS MATTER is before the Court on the United States of America’s Consent Motion

for Order of Forfeiture. (Doc. No. 32).

       The United States requests, pursuant to 18 U.S.C. § 2253, Fed. R. Crim. P. 32.2(b), and the

record and consent of Defendant, that this Court order forfeiture of the following property that the

United States contends constitutes property used or intended to be used to commit or promote the

commission of the child exploitation offense to which Defendant pled guilty:             one white

Samsung Galaxy S4, model #SGH-I337, seized on December 13, 2019 during the

investigation of the offense to which Defendant pled guilty.       For good cause and based on the

preponderance of the evidence, this Court GRANTS the Motion.

       It is, therefore ORDERED:

       1.      The United States is authorized to take and maintain possession of the following

property belonging to Defendant, and the property is hereby forfeited to the United States for

disposition according to law, provided, however, that such forfeiture is subject to any and all third

party claims and interests, pending final adjudication herein:    one white Samsung Galaxy S4,

model #SGH-I337, seized on December 13, 2019 during the investigation of the offense to

which Defendant pled guilty.


                                                  1




       Case 3:20-cr-00012-RJC-DSC Document 36 Filed 08/16/21 Page 1 of 2
               .

       2.      Pursuant to 21 U.S.C. § 853(n)(1), the Government shall publish notice of this

order; notice of its intent to dispose of the property in such manner as the Attorney General may

direct; and notice that any person, other than the Defendant, having or claiming a legal interest in

any of the above-listed forfeited property must file a petition with the Court within thirty days of

the final publication of notice or of receipt of actual notice, whichever is earlier. This notice shall

state that the petition shall be for a hearing to adjudicate the validity of the petitioner’s alleged

interest in the property, shall be signed by the petitioner under penalty of perjury, and shall set

forth the nature and extent of the petitioner’s right, title or interest in the forfeited property and

any additional facts supporting the petitioner’s claim and the relief sought. The United States

may also, to the extent practicable, provide direct written notice to any person known to have

alleged an interest in property that is the subject of this Order of Forfeiture, as a substitute for

published notice as to those persons so notified.

       3.      Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture.   If no parties file petitions then, upon the expiration of the time period for filing

petitions, this Order shall become final by operation of law.



       SO ORDERED.

 Signed: August 16, 2021




                                                    2




       Case 3:20-cr-00012-RJC-DSC Document 36 Filed 08/16/21 Page 2 of 2
